               Case 7:19-cv-03162-VB Document 81 Filed 04/30/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------                       x
                                                          :
STEPHANIE          WEDRA,          on      behalf      of :
herself and all others similarly situated,                : Civil Action No.: 7:19-cv-03162-VB
                                                          :
                          Plaintiff,                      : DECLARATION OF REBECCA
                                                          : LINDAHL IN SUPPORT OF
                          v.                              : CREE’S        OPPOSITION         TO
                                                          : PLAINTIFF’S MOTION FOR
CREE, INC.                                                : CLASS CERTIFICATION AND
                                                          : IN SUPPORT OF CREE’S
                          Defendant.                      : MOTIONS TO STRIKE DR.
                                                          : GARY        ALLEN        AND     DR.
                                                          :  ANDREAS     GROEHN


-----------------------------------                       X

          I, Rebecca K.Lindahl, submit this Declaration in support of Cree, Inc.’s Opposition to Class

Certification, Motion to Strike and Exclude Dr. Gary Allen, and Motion to Strike and Exclude Dr.

Andreas Groehn, and affirm that the following is truthful and accurate:

          1.      I am an attorney admitted to practice pro hac vice in this case and a partner at the

law firm of Katten Muchin Rosenman LLP, representing Defendant Cree, Inc. (“Cree”) in this

matter.

          2.      I submit this declaration in support of Cree’s Opposition to Class Certification and

in support of Cree’s Motions to Strike. I am one of the attorneys principally responsible for the

handling of this case. I am personally familiar with the facts set forth in this declaration. If called

as a witness I could and would competently testify to the matters stated herein.

          3.      Attached hereto as Exhibit 1 is a true and correct copy of excerpts of the deposition

of Plaintiff Stephanie Wedra, taken August 20, 2020.

          4.      Attached hereto as Exhibit 2 is a true and correct copy of the Declaration of Scott

Schwab.
              Case 7:19-cv-03162-VB Document 81 Filed 04/30/21 Page 2 of 3




         5.      Attached hereto as Exhibit 3 is a true and correct copy of the Declaration of Phil

Primato.

         6.      Attached hereto as Exhibit 4 is a true and correct copy of the Declaration of

Jonathan Vollers.

         7.      Attached hereto as Exhibit 5 is a true and correct copy of excerpts of the deposition

of Dr. Gary Allen taken April 14, 2021 (“Allen II”).

         8.      Attached hereto as Exhibit 6 is a true and correct copy of the Declaration of Amy

Soens.

         9.      Attached hereto as Exhibit 7 is a true and correct copy of excerpts of the deposition

of Dr. Gary Allen taken January 22, 2020 in Young v. Cree, 4:17-cv-06252-YGR, N.D. Cal.

(“Allen I”).

         10.     Attached hereto as Exhibit 8 is a true and correct copy of the expert report of Dr.

Lynne Weber.

         11.     Attached hereto as Exhibit 9 is a true and correct copy of the expert report of Dr.

Jesse David and Mr. Sushrut Jain.

         12.     Attached hereto as Exhibit 10 is a true and correct copy of the expert report of Dr.

Joel Steckel.

         13.     Attached hereto as Exhibit 11 is a true and correct copy of the declaration and

expert report of Dr. Morgan Pattison.

         14.     Attached hereto as Exhibit 12 is a true and correct copy of excerpts of the

deposition of Dr. Andreas Groehn, taken April 9, 2021.
          Case 7:19-cv-03162-VB Document 81 Filed 04/30/21 Page 3 of 3




       I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 and the laws of the United

States of America that the foregoing is true and correct.

Executed this 30th day of April, 2021 in Charlotte, North Carolina.



                                              _______________________________________
                                              Rebecca K. Lindahl (admitted pro hac vice)
                                              550 S. Tryon Street, Suite 2900
                                              Charlotte, NC 28202
                                              rebecca.lindahl@katten.com
                                              Ph.: 704-344-3141
                                              Fax: 704-344-2277
